DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Claim Objections
Claims 2, 7, 9, 15, and 20 are objected to because of the following informalities: 
Claims 2 and 15: Examiner suggests amending “to move a local path” to read “ to move along a local path”.
Claims 7 and 9: Examiner suggests amending the limitation to read “providing, by at least one processor, as the movement path data, data as to a movement path of the sub mobile body from a predetermined unloading point to a target point”.
Claim 20: Examiner suggests amending the limitation to read “wherein the processor is configured to provide as the movement path data, data as to a movement path of the sub mobile body from a predetermined unloading point to a target point”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, the claim limitation “to unload the sub mobile body” is indefinite because it is not clear whether the sub mobile body is being unloaded from the main mobile body, or whether the delivery articles are being unloaded from the sub mobile body. The examiner interprets the claim limitation as the separation between the two bodies so that the sub mobile body does not transit to the recharging station with the main mobile body.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banvait et al. (US 20190220819 A1, hereinafter “Banvait”)
With respect to claim 1, Banvait discloses an operating method of an electronic device (Banvait Fig. 1, vehicle control system 100) comprising: 
acquiring, by at least one processor, movement path data of at least one sub mobile body loaded in a main mobile body (Banvait ¶ 34, “delivery locations 402, drone information 404, a current location 502 of an autonomous ground vehicle, and/or current conditions 504 are provided”); 
receiving, by at least one processor, first residual energy amount information of the sub mobile body in a state in which the sub mobile body is loaded in the main mobile body (Banvait ¶ 35, “based on remaining battery power”, information about the remaining battery power is known by the method and because the remaining battery power is used to determine release times, it is understood that the drone is loaded in the ground vehicle); 
determining, by at least one processor, a recharging amount based on the movement path data and the first residual energy amount information (Banvait ¶ 35, “the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power”, where a release time would dictate the length of time that the aerial vehicle is recharging, i.e. “a recharging amount”); and 
providing, by at least one processor, a control signal to enable the sub mobile body to be recharged to the determined recharging amount (Banvait ¶ 47, “the charge component 610 may provide electrical energy or fuel to replenish a battery or fuel tank when the drones are docked or resting, as needed, to maximize a total flight range that the drone can fly during a subsequent delivery”; ¶ 64, “provide a control signal to a dock to control charging of the one or more aerial vehicles when docked”).

With respect to claim 2, Banvait further discloses the operating method of the electronic device according to claim 1, wherein: 
the main mobile body (Banvait Fig. 3, vehicle 304) is an autonomous vehicle to move along a global path (Banvait ¶ 14, “the autonomous vehicle will follow a path”); and 
the sub mobile body (Banvait Fig. 3, drone 306) is an article delivery robot to move a local path (Banvait ¶ 14, “a drone may fly from a current location of a ground vehicle a couple of streets over to a delivery location for a specific package”).

With respect to claim 3, Banvait further discloses the operating method of the electronic device according to claim 2, wherein the acquiring comprises: 
acquiring, by at least one processor, residual delivery article information (Banvait ¶ 22, “delivery locations for one or more packages to be carried along the delivery route”); and 
producing the movement path data (Banvait ¶ 22, “determine or select a delivery route…”) based on the residual delivery article information (Banvait ¶ 22, “based on delivery locations for one or more packages to be carried along the delivery route”).

With respect to claim 4, Banvait further discloses the operating method of the electronic device according to claim 3, wherein the residual delivery article information comprises information as to the number of residual delivery articles (Banvait ¶ 31, “payload capability 406 may include information about how many packages an autonomous ground vehicle that will be following the delivery route 410 can carry”) and information as to delivery places of the residual delivery articles (Banvait ¶ 22, “delivery locations for one or more packages to be carried along the delivery route”).

With respect to claim 5, Banvait further discloses the operating method of the electronic device according to claim 1, further comprising: 
determining, by at least one processor, a sub mobile body to be recharged from among a plurality of sub mobile bodies (Banvait ¶ 47, “the charge component 610 may provide electrical energy or fuel to replenish a battery or fuel tank when the drones are docked or resting, as needed, to maximize a total flight range that the drone can fly during a subsequent delivery” where replenishing “a battery or fuel tank” (singular) while (multiple) “drones are docked” indicates that a single drone may be selected and recharged from among a plurality).

With respect to claim 6, Banvait further discloses the operating method of the electronic device according to claim 5, wherein the determining a sub mobile body to be recharged comprises:
acquiring, by at least one processor, information as to required energy amount during movement of the sub mobile body from a predetermined unloading point to a target point (Banvait ¶ 35, “the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power”); and 
determining, by at least one processor, a sub mobile body to be recharged based on the required energy amount and the first residual energy amount information (Banvait ¶ 35, “the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power”).

With respect to claim 7, Banvait further discloses the operating method of the electronic device according to claim 1, further comprising: 
providing, by at least one processor, the movement path data, data as to a movement path of the sub mobile body (Banvait ¶ 34, “generating a delivery route”) from a predetermined unloading point (Banvait ¶ 34, “a current location 502 of an autonomous ground vehicle”) to a target point (Banvait ¶ 34, “delivery locations 402”).

With respect to claim 9, Banvait further discloses the operating method of the electronic device according to claim 7, further comprising: 
providing, by at least one processor, the movement path data, data as to a movement path of the sub mobile body from the target point to a predetermined loading point (Banvait ¶ 29, “when an aerial vehicle 306 is out for delivery, the autonomous vehicle may periodically update the aerial vehicle 306 of the current location 304 so that the aerial vehicles 306 may know how to return to the autonomous vehicle”).

With respect to claim 14, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 14 is also rejected over the same rationale as claim 1.

With respect to claim 15, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 15 is also rejected over the same rationale as claim 2.

With respect to claim 16, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 16 is also rejected over the same rationale as claim 3.

With respect to claim 17, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 17 is also rejected over the same rationale as claim 4.

With respect to claim 18, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 18 is also rejected over the same rationale as claim 5.

With respect to claim 19, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 19 is also rejected over the same rationale as claim 6.

With respect to claim 20, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 20 is also rejected over the same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait in view of Wake et al. (US 20220091619 A1, hereinafter, “Wake”).
With respect to claim 8, Banvait discloses the operating method of the electronic device according to claim 7, but Banvait does not disclose the limitations of claim 8. 
However, Wake, in the same field of invention teaches: 
receiving, by at least one processor, second residual energy amount information of the sub mobile body in an unloaded state of the sub mobile body (Wake ¶ 151, “determination processing section 43 receives, whenever necessary, information concerning a charge amount of the battery 502 included in the drone 100”); 
determining, by at least one processor, whether the sub mobile body can arrive at the target point, based on the second residual energy amount information (Wake ¶ 18, the determination processing section “determines, during an operation by the drone, based on information concerning a charge amount of a battery included in the drone and a current position of the drone, whether the charge amount is sufficient for the drone to fly from the current position to the landing point”); and 
providing, by at least one processor, a path for returning the sub mobile body to the main mobile body upon determining that the sub mobile body cannot arrive at the target point (Wake ¶ 120, “In a case where… electric recharging of the battery… is necessary for the drone 100 in the middle of an operation due to a wide operation area, the flight plan and the movement plan include a relay point 408c at which the drone 100 lands on the takeoff-landing point temporarily” where adding a relay point to the path which eventually returns the drone to the main mobile body constitutes “providing…a path”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banvait to provide a path for returning to the main mobile body when it is determined that a sub mobile body cannot reach its target point (i.e. when a mid-operation re-charge is needed), as taught by Wake, in order to improve the operational efficiency of the drone and to change operation plans in accordance with circumstances of the operation (see at least Wake ¶ 9).

With respect to claim 10, Banvait discloses the operating method of the electronic device according to claim 9, but Banvait does not disclose the limitations of claim 10.
However, Wake, in the same field of invention teaches: 
receiving, by at least one processor, second residual energy amount information of the sub mobile body in an unloaded state of the sub mobile body (Wake ¶ 151, “determination processing section 43 receives, whenever necessary, information concerning a charge amount of the battery 502 included in the drone 100”); 
determining, by at least one processor, whether the sub mobile body can arrive at the predetermined loading point, based on the second residual energy amount information (Wake ¶ 18, the determination processing section “determines, during an operation by the drone, based on information concerning a charge amount of a battery included in the drone and a current position of the drone, whether the charge amount is sufficient for the drone to fly from the current position to the landing point”); and 
changing, by at least one processor, the predetermined loading point upon determining that the sub mobile body cannot arrive at the predetermined loading point (Wake ¶ 18, “a first plan changing section that changes, when the charge amount is determined to be insufficient for the drone to fly to the landing point, the flight plan and/or the movement plan”; ¶ 20, “the first plan changing section may change the landing point in the flight plan and/or the movement plan” wherein the “movement plan” is the plan that the main mobile body follows and ¶ 14, the “landing point” is a “point at which the drone lands on the movable body” where “replenishment”/loading is performed, ¶ 77).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banvait to also change the predetermined loading point upon determining that the sub mobile body cannot arrive at the original predetermined loading point, as taught by Wake, in order to improve the operational efficiency of the drone and to change operation plans in accordance with circumstances of the operation (see at least Wake ¶ 9).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banvait in view of Baumgartner (US 20180290561 A1).
With respect to claim 11, Banvait discloses the operating method of the electronic device according to claim 1, but Banvait does not disclose the limitations of claim 11. 
However, Baumgartner, in the same field of invention teaches: 
comparing, by at least one processor, the recharging amount with an energy amount which can be provided by the main mobile body (Baumgartner ¶ 72, the range extender vehicle 2/“main mobile body” can then seek another vehicle if it still has sufficient energy reserves or can itself return to a charging station”, where determining that it has “sufficient energy reserves” constitutes a comparison of its reserves with a recharging amount; ¶ 80, “when the range extender energy store… is almost depleted”, i.e. determining that the charge left in the range extender vehicle is less than the charge necessary complete charging of the other vehicle); and 
creating, by at least one processor, a path for movement of the main mobile body to a recharging station (Baumgartner ¶ 80, “the range extender vehicle 2 then selects a travel path 52 which leads the range extender vehicle 2 via the road network 54 to a charging station 56”) upon determining that the recharging amount is greater than the energy amount which can be provided (Baumgartner ¶ 80, “when the range extender energy store… is almost depleted”; i.e. there is not enough charge left to complete charging of the other vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banvait to also send the vehicle to a recharging station in the event that it is determined that there is not enough charge left to complete charging of another vehicle, as taught by Baumgatner, in order to recharge the charge-providing vehicle, thereby enabling it to resume operations to supply power to other vehicles (see at least Baumgatner ¶ 80).

With respect to claim 12, Banvait modified by Baumgartner discloses the operating method of the electronic device according to claim 11, further comprising: 
generating, by at least one processor, a control signal to unload the sub mobile body (Baumgartner ¶ 80 cited and incorporated in the rejection of claim 11, “the range extender vehicle 2 and the main vehicle 4 are released from each other. The means 8 for transmitting energy and the means 10 for obtaining energy are automatically decoupled” where the range extender vehicle is analogous to the main mobile body and the vehicle being charged is analogous to the sub mobile body) upon determining that the recharging amount is greater than the energy amount which can be provided (Baumgartner ¶ 80 cited and incorporated in the rejection of claim 11, “when the range extender energy store… is almost depleted”; i.e. there is not enough charge left to complete charging of the other vehicle).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banvait in view of Kohnke (US 20170174092 A1, hereinafter “Kohnke”).
With respect to claim 13, Banvait discloses the operating method of the electronic device according to claim 1, and Banvait also teaches determining, by at least one processor, the recharging amount (Banvait ¶ 35, “the release times may be selected so that aerial vehicles have sufficient flight range to perform the delivery and return trip to the ground vehicle, based on remaining battery power”, where a release time would dictate the length of time that the aerial vehicle is recharging, i.e. “a recharging amount”) but Banvait does not teach the “acquiring, by at least one processor, information as to a required energy amount needed for movement of the main mobile body to a recharging station thereof” or that determining the recharging amount is “based on the acquired required energy amount”. 
However, Kohnke teaches:
acquiring, by at least one processor, information as to a required energy amount needed for movement of the main mobile body to a recharging station thereof (Kohnke ¶ 51, a charge state threshold value indicative of the electrical energy needed to reach a defined charging station); and
determining, by at least one processor, the recharging amount, further based on the acquired required energy amount (Kohnke ¶ 49, the mobile energy store autonomously uncouples from the electrically driven vehicle that it is charging if the charge state of its storage battery drops below a threshold in order to ensure that sufficient energy remains for the mobile energy store to return to a changing station; this is sufficiently similar to the supporting disclosure in Applicant’s specification, e.g. [0114-115] of Applicant’s PG Pub).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banvait to also determine the recharging amount based on information as to an energy amount required to return to a recharging station, as taught by Kohnke, in order to ensure that the energy-providing vehicle maintains enough charge to return itself to a charging station (Kohnke ¶ 49).

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
Wang et al. (US 20190043000 A1) teaches a system for pairing an unmanned aerial vehicle (UAV) and a truck to make the UAV complete goods delivery.
High et al. (US 20180141453 A1) teaches an unmanned battery optimization vehicle that operates in a product delivery network and an unmanned autonomous vehicle, the unmanned autonomous vehicle operating in the field away from a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662